829 F.2d 34Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert ALSTON, Plaintiff-Appellant,v.STATE OF SOUTH CAROLINA; T. Travis Medlock, Defendants-Appellees.Robert ALSTON, Petitioner-Appellant,v.William D. LEEKE, Commissioner of the South CarolinaDepartment of Corrections; Attorney General of theState of South Carolina, Respondents-Appellees.
Nos. 87-7142, 87-7143
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1987.Decided August 27, 1987.

Robert Alston, appellant pro se.
William Alva Ready, III, Office of the Attorney General, for appellees in No. 87-7143.
Before DONALD RUSSELL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the records and the district court's opinion accepting the magistrate's recommendations discloses that these appeals from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we deny certificates of probable cause to appeal, dispense with oral argument, and dismiss the appeals on the reasoning of the district court.  Alston v. South Carolina, C/A Nos. 3:85-2506, 3:85-3370 (D.S.C., Apr. 20, 1987).*


2
DISMISSED.



*
 Alston appeals two of the three decisions filed in a single order.  The remaining decision was not appealed.  Additionally, although Alston's motion to reconsider, filed in No. 87-7143, should have been treated as a motion under Fed.  R. Civ. P. 59 because it called into question the correctness of the judgment and was served within ten days of entry of judgment, see Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir. 1978), the denial of the motion was proper.  Alston offered no reasons in his motion requiring the district court to alter or amend its judgment
We note additionally that the district court did not adjudicate Alston's claims that the prosecution failed to disclose evidence favorable to Alston and that his conviction was obtained by the use of a coerced confession.  The record reveals that these claims were adjudicated in previous 28 U.S.C. Sec. 2254 actions.  Accordingly, they clearly are successive and are dismissed.